Citation Nr: 0028876	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant has verified active duty from June 1959 to 
December 1964.

This appeal arises from an October 1997, Department of 
Veterans Affairs (VARO), Montgomery, Alabama rating decision, 
which denied the appellant entitlement to service connection 
for asbestosis as a result of asbestos exposure.


FINDING OF FACT

The claim is plausible inasmuch as it is supported by the 
appellant's contentions that he was exposed to asbestos in 
service, a current diagnosis of asbestosis, and a medical 
opinion linking his asbestosis to previous asbestos exposure.


CONCLUSION OF LAW

The appellant's claim for service connection for asbestosis 
as a result of asbestos exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for asbestosis as 
a result of asbestos exposure during service.  Under pertinent 
law and VA regulations, service connection may be granted if a 
disability was incurred or aggravated during service, or as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133 (West 1991); 38 C.F.R. § 3.303 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

For the purpose of determining whether the appellant's claim 
is well grounded, the appellant's assertion that he was 
exposed to asbestos in service while working as a pipefitter 
is deemed credible.  See King v. Brown, 5 Vet.App. 19, 21 
(1993) (holding that, for the purpose of determining whether 
a claim is well grounded, a veteran's evidentiary assertions 
must be accepted as true unless they are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).  Based on this 
assertion, as well as an assessment of asbestosis by the 
appellant's private physician, Dan Spriggs, M.D., in a June 
1995 treatment entry; a May 1997 letter from a private 
physician, Stanley L. Altschuler M.D., F.C.C.P., who reported 
that, based upon his review of "data from records", the 
appellant's shipboard exposure to loose asbestos fibers is 
"amply indicative of his present day malady being caused by 
the asbestos toxin exposure incident to his sailing 
occupation"; and an April 1999 letter from Dr. Spriggs which 
indicated that the appellant had radiographic evidence of 
pleural plaques consistent with his history of asbestos 
exposure, it is clear that the evidence of record well 
grounds the appellant's claim.  Therefore, the Board finds 
the appellant's claim plausible and thus well grounded.


ORDER

The claim of entitlement to service connection for asbestosis 
as a result of asbestos exposure, is well grounded.  To this 
extent only, the claim is allowed.


REMAND

The VA has a duty to assist a veteran who has submitted a 
well-grounded claim in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet.App. 324 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124- 
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above. M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (1997).

In statements made during the pendency of this appeal and 
during a hearing held in March 1999, the appellant indicated 
that he was exposed to asbestos in service while he worked on 
old ships that had asbestos on the pipes.  Although his DD 
214 verifies that he worked as a pipefitter in the Navy, at 
present, the record does not confirm his all of his duties 
while he served in the Navy.  The record also does not 
include verification of his service prior to 1959.  This 
information should be obtained by the RO.

The Board also notes that the appellant has alleged treatment 
at a VA medical center in Connecticut in 1965 or 1966, and at 
a VA medical center in Louisiana in 1969 or 1970.  Although 
VARO has requested these records, it appears that at least 
some the requested records have been retired to the Federal 
Record Center in Pittsfield, MA.  Hunter Medical Systems, 
Inc. (HMSI) responded to VARO's request by reporting that it 
would take 6 to 8 weeks to receive the records.  However, the 
records have not been associated with the claims folder and 
it is unclear whether they have been sent.

Further, although an assessment of asbestosis was provided by 
Dr. Spriggs in a June 1995 treatment entry, and Dr. Spriggs 
reported radiographic evidence of pleural plaques consistent 
with a history of asbestos exposure, an August 1996 
radiographic report sent by him was interpreted as showing 
that although these findings were "consistent with asbestos 
exposure", "they were no[t] specific for asbestos 
exposure."  Likewise, a VA examiner in June 1999 reported a 
diagnosis of a history of asbestos exposure while on active 
duty with clinical signs consistent with asbestosis, pending 
a report of the findings of chest x-ray.  However, the chest 
x-ray revealed that the appellant's lungs were free of 
infiltrate, with several parenchymal granulomas and findings 
of COPD.  An impression of asbestosis was not indicated.  
Additionally, Dr. Altschuler based his May 1997 opinion upon 
a review of data from records of the appellant, and it is 
unclear what those records were.  Clarification as to the 
existence of asbestosis in necessary.

The appellant is hereby advised that, while VA does have a 
duty to assist him in the development of his claim, that duty 
is not limitless.  His cooperation in responding to requests 
for information is required.  The Board wishes to emphasize 
to the appellant that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also Brock v. 
Brown, 10 Vet.App. 155, 165 (1997), Olson v. Principi, 3 
Vet.App. 480, 483 (1992).

In view of the foregoing, the case is REMANDED to VARO for 
the following development:

1.  VARO should obtain verification of 
the appellant military service prior to 
1959.

2.  VARO should contact the appellant's 
service department and obtain all records 
reflecting his duties and assignments 
while he was in the Navy.

3.  VARO should obtain all current 
records of the appellant's VA treatment.

4.  VARO should contact HMSI regarding 
the requested treatment records from the 
VAMCs in Connecticut and Louisiana.  All 
attempts to obtain these records should 
be documented.  

5.  After obtaining any necessary 
authorization from the appellant, VARO 
should contact Dr. Altschuler and request 
that he clarify the basis of his May 1997 
opinion.  Specifically, he should provide 
copies of the information upon which he 
relied for his opinion that the appellant 
suffers from asbestosis, or, if that 
information is unavailable, describe the 
source of the "data from records" upon 
which he relied to support his opinion.  
Any response, or records obtained, should 
be associated with the appellant's claims 
folder.

6.  VARO should also schedule the 
appellant for a special VA pulmonary 
examination, conducted by an appropriate 
specialist.  The purpose of the 
examination is to ascertain whether the 
appellant has asbestosis or asbestos 
related pathology, and, if so, whether 
the disease is related to exposure to 
asbestos while he was in the service.  
All necessary diagnostic tests should be 
performed.  The claims folder should be 
made available to the examiner, whose 
attention is particularly directed to the 
Asbestos Questionnaire submitted by the 
appellant in May 1998.  His post- service 
employment history and other relevant 
data are detailed in this document.

The examining physician should 
specifically indicate whether the 
appellant has asbestosis, or a pulmonary 
disorder secondary to asbestosis.  In 
particular, Dr. Spriggs' diagnosis of 
asbestosis must be addressed.  Following 
the examination, the physician should 
answer the following questions:  (1) If 
the examination reveals a current 
diagnosis of asbestosis or asbestosis 
related disease, is it at least as likely 
as not that this disorder was caused by 
toxic exposure to asbestos in service as 
opposed to toxic exposure after service?  
(2) Whatever the diagnosis of the 
appellant's respiratory disorder, what is 
the probable date of onset, as far as can 
practically be determined?  The examiner 
is requested to provide a rationale for 
his or her opinions

6.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If the decision remains adverse 
to the appellant in any way, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board 
for further appellate review.

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



